IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                      NO. PD-1066-16
                                                                            1/25/2017
                            JOSEPH NEAL JONES, Appellant

                                              v.

                                 THE STATE OF TEXAS

          ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE 12TH COURT OF APPEALS
                             TYLER TEXAS

       P ER CURIAM. K EASLER and H ERVEY, JJ., dissent.

                                          ORDER

       The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),

because it does not contain a complete copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: January 25, 2017
Do Not Publish